Case:16-17141-JGR Doc#:120 Filed:01/10/19                     Entered:01/10/19 19:37:49 Page1 of 1



  Fill in this information to identify your case

  UNITED STATES BANKRUPTCY COURT FOR THE STATE OF COLORADO

  Debtor 1:_Dennis Obduskey                                           Case #:16-17141 JGR
            First Name Middle Name     Last Name

  Debtor 2: _                                                         Chapter: 13
            First Name   Middle Name    Last Name




  Local Bankruptcy Form 9013-1.3
  Movant’s Certificate of Non-Contested Matter and Request for Entry of Order

  Complete applicable sections.

  Part 1 Certificate

  On October 25, 2018, Dennis Obduskey and (the “Movant(s)), filed a motion or application pursuant
  to L.B.R. 2002-1 or 9013-1 entitled Application fo Administrative Expenses (the “Motion”) at docket
  no. 116. Movant(s) hereby certifies that the following is true and correct:

          1. Service of the motion, notice and proposed order were timely made on all parties against
          whom relief is sought and those otherwise entitled to service pursuant to the Federal Rules of
          Bankruptcy Procedure and the Court’s Local Rules as is shown on the Certificate of Service,
          L.B.F. 9013-1.2, previously filed with the Motion on October 25, 2018.
                  a. [complete if applicable] Mailing or other service of the notice was timely made
                  on all other creditors and parties in interest pursuant to L.B.R. 2002-1 and 9013-1 (or
                  in the manner permitted by Court order, a copy of which is attached), as is shown on
                  the certificate of service, L.B.F. 9013-1.2, previously filed with the notice on October
                  25, 2018.

          2. The docket numbers for each of the following relevant documents are:
                 a.the Motion and all documents attached thereto and served therewith, docket no. 116;
                 b.the Notice, docket no. 117;
                 c.the Certificate of Service of the Motion and the Notice, docket no. 117;
                 d.the Proposed Order, docket no. 116; and

          3. No objections to or requests for hearing on the Motion were received by the undersigned,
          or filed with the court by the date designated in the Notice, or all objections have been
          resolved by Court order, docket no. _____.

  Accordingly, Movant requests the Court enter an order granting the requested relief.

  Part 3 Signature of Movant Attorney or Movant (if unrepresented)

  DATED January 8, 2019

                                   /s/ Jane M. Roberson, Esq.
                                   Jane M. Roberson, #30543
                                   720 South Colorado Blvd. - #630-South
                                   Denver, CO 80246
                                   303-893-0833 Fax 303-431-0633
                                   e-mail: Roberson@JustAskJane.com
                                   Attorney for Debtor(s)
